Citation Nr: 1043640	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
the residuals of a left shoulder disability. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 decision by the RO that granted 
service connection for residuals of left shoulder injury, low 
back strain, and chondromalacia patellae of the left knee, and 
assigned evaluations of 20, 10, and 0 percent, respectively.  

This appeal was previously before the Board in April 2010, at 
which time the claims for increased evaluations for the low back 
and left knee were denied, and the claim for an increased 
evaluation for the left shoulder was remanded for additional 
development.  The left shoulder issue has now been returned to 
the Board for further review. 

As previously noted in the April 2010 Board decision, in May and 
June 2009 the Veteran was notified of the time and place of a 
Board hearing he requested in connection with the present appeal.  
See 38 C.F.R. § 20.704(b) (2010).  He failed to report, however, 
and no motion for rescheduling has been received.  Accordingly, 
the Board will process his appeal as though the request for 
hearing has been withdrawn. 38 C.F.R. § 20.704(d) (2010). 


FINDING OF FACT

The Veteran's left shoulder was productive of infrequent 
recurrent dislocations, pain, and limited range of motion prior 
to his August 2007 surgery, and continues to have pain and 
limited range of motion since his surgery.  There is no evidence 
of a fibrous union, nonunion, or flail shoulder of the left 
shoulder, and the Veteran has always retained range of motion to 
at least shoulder level even with consideration of the effects of 
pain, weakness, incoordination or fatigability after repetitive 
motion.  There is good muscle strength on testing through the 
appeal period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent 
for the residuals of a left shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.59, 4.71a, Codes 5003, 5201, 5202 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) veteran 
status, (2) existence of a disability, (3) a connection between 
the veteran's service and the disability, (4) degree of 
disability, and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the agency 
of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify with respect to the claims that are currently 
being adjudicated.  By way of VCAA notice letters sent to the 
Veteran in October 2005, March 2006, and December 2008, the RO 
informed the Veteran of the information and evidence required to 
substantiate his claims and of his and VA's respective duties for 
obtaining the information and evidence.  He was also informed of 
the manner in which ratings and effective dates are assigned for 
awards of disability benefits.  Although it appears that the 
totality of the required notice may not have been provided until 
after his claims were initially adjudicated, the claims were 
subsequently re-adjudicated in a January 2009 statement of the 
case, thereby correcting any defect in the timing of the notice.  
See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  
This "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist has 
been fulfilled with respect to the claims that are currently 
being adjudicated.  Relevant service treatment records have been 
obtained, as have records of relevant post-service private and VA 
medical care.  He has also been examined in November 2005 and 
January 2009.  As requested by the April 2010 remand portion of 
the Board's decision, the Veteran was scheduled for an additional 
examination but failed to report.  A May 2010 letter requested 
that the Veteran provide the reason he failed to show and asked 
if he wanted the examination rescheduled, but no response was 
received.  Therefore, the Board will adjudicate the Veteran's 
claim based on the evidence of record, and no further development 
action is required.  38 C.F.R. § 3.655(b) (2010). 

Increased Evaluation

The Veteran contends that the 20 percent evaluation assigned to 
his service connected left shoulder disability fails to reflect 
the amount of impairment it produces.  He argues that it 
interferes with both his ability to perform to his full capacity 
at work and in his recreational activities.

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The Court 
has found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a grant 
of service connection, and the claim for an increased rating for 
a disability in which entitlement to service connection has 
previously been established.  In instances in which the Veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the Veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for the 
residuals of a left shoulder injury was established in an October 
2006 rating decision.  A 20 percent evaluation was assigned for 
this disability under the rating code for impairment of the 
humerus.  This was based on recurrent dislocations with guarding 
of arm movements at the shoulder level.  After an August 6, 2007 
surgery, a temporary total evaluation for convalescence was 
assigned for the period from August 6, 2007 to October 1, 2007, 
after which the evaluation was returned to the current 20 percent 
rating.

Under the rating code for impairment of the humerus, loss of the 
head of the humerus (flail shoulder) is rated as 80 disabling for 
the major arm and 70 percent disabling for the minor.  Nonunion 
of the humerus (false flail joint) is evaluated as 60 percent 
disabling for the major arm and 50 percent for the minor arm.  
Fibrous union of the humerus is considered 50 percent disabling 
for the major arm and 40 percent disabling for the minor.  
Recurrent dislocation of the scapulohumeral joint characterized 
by frequent episodes and guarding of all arm movements is 30 
percent disabling for the major arm and 20 percent disabling for 
the minor.  Recurrent dislocation with infrequent episodes and 
guarding of movement only at shoulder level is rated as 20 
percent disabling for each arm.  Malunion of the humerus with 
marked deformity is rated as 30 disabling for the major arm and 
20 percent disabling for the minor.  Moderate deformity is 
evaluated as 20 disabling for each arm.  38 C.F.R. § 4.71a, Code 
5202.  

The rating code for limitation of motion of the arm must also be 
considered.  Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation of 
motion to midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm, and 20 percent 
disabling for the minor arm.  Limitation of motion to 25 degrees 
from the side is considered 40 percent disabling for the major 
arm and 30 percent disabling for the minor arm.  38 C.F.R. 
§ 4.71a, Code 5201.  

At this point, the Board notes that normal range of motion of the 
shoulder is flexion from zero to 180 degrees, with zero degrees 
being with the hand at the waist, 90 degrees being shoulder 
level, and 180 degrees being straight overhead.  Abduction is 
also from zero to 180 degrees.  Internal and external rotations 
are from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The most recent X-ray studies of the left shoulder have revealed 
arthritis.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  If 
the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.

There are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must 
be considered.  38 C.F.R. § 4.59.  

The Veteran was provided a VA examination of his joints in 
November 2005.  He gave a history of left shoulder difficulties 
in service with an additional injury after discharge.  He 
reported missing 3 days of work due to the shoulder.  He was 
currently unable to lift heavy objects over his head with his 
left arm for fear of dislocations.  On examination, there was no 
swelling, warmth, tenderness or effusion.  There was slight 
crepitus with abduction.  External rotation was to 60 degrees 
before it was stopped by pain.  He internally rotated to 90 
degrees with just a little pain.  Abduction was to 127 degrees 
before he experienced pain, and repeated abduction to 110 degrees 
did not cause pain, weakness, fatigue, incoordination or 
decreased range of motion.  The appraisal was of repeated 
dislocation of the left shoulder starting after he left the 
service.  Pain limited his range of motion and function, and 
especially with overhead work it was moderately limited.  

Private medical records from May 2007 show that the Veteran 
presented with complaints of pain and discomfort in his left 
shoulder.  He notes that for the past seven years he had 
occasionally dislocated his shoulder with certain movements.  
Recently the shoulder had started to dislocate with even some 
slight movements.  

June 2007 private medical records state that the Veteran 
continued to have some pain and discomfort of his left shoulder.  
On examination, there was pain with forward flexion past 140 
degrees, and discomfort with abduction past 100 degrees.  There 
was a markedly positive apprehension test and mild discomfort 
with impingement.  His muscle strength and neurovascular status 
were intact.  

A private arthrogram of the left shoulder was obtained in July 
2007.  The conclusion was a markedly redundant anterior joint 
capsule with some fibrous adhesions seen within the anterior 
joint capsule.  There was no evidence of rotator cuff tear.  

The Veteran underwent left shoulder surgery at a private facility 
in August 2007.  He has tried some conservative therapy which had 
not produced improvement.  The postoperative diagnosis was left 
shoulder anterior instability, anterior Bankart tear, a Type IV 
SLAP tear variant with partial biceps tendon tear, and 
chondromalacia Grade III.  

Private follow up records from October 2007 show that the 
Veteran's left shoulder was progressing nicely.  He had no new 
complaints and said that he felt more competent with certain 
movements now than before the surgery.  There was occasional 
aching of the biceps when he lifted.  On examination, forward 
elevation was to 175 degrees, external rotation was to 55 
degrees, and internal rotation was T12 to L1.  Apprehension 
testing was negative.  The impression was stable postop.  

The Veteran was afforded a VA examination of the joints in 
January 2009.  His history of a left shoulder disability was 
noted.  He reported daily pain, worse with any kind of motion.  
He was unable to throw a ball or play any kind of sports with the 
left shoulder.  He reported that it also interfered with his job, 
and any type of lifting with the left shoulder would hurt.  He 
reported that he was not working due to left shoulder pain.  
There were no incapacitating episodes and no flare-ups.  He 
states that he is constantly in pain even when he was sleeping.  
He did not use any assistive devices or had not had any recent 
physical therapy.  On examination, the range of motion of the 
shoulder was decreased in all planes of motion due to complaints 
of pain.  Forward flexion was to 90 degrees, abduction was to 100 
degrees, external rotation was to 45 degrees, and internal 
rotation was to 90 degrees.  The Veteran complained of pain in 
all ranges of motion.  Motor strength was 5-/5 in all planes of 
motion due to the Veteran's complaints of pain.  There was a 
negative arm drop test but positive impingement signs.  There was 
no additional loss of joint function after repetitive motion due 
to pain, fatigue, or lack of endurance.  The assessment included 
status post left shoulder surgery secondary to trauma, and left 
shoulder impingement syndrome.  An X-ray study revealed 
arthritis.  

VA treatment records dated April 2009 show that the Veteran 
reports having had a recent steroid shot in the left shoulder 
which had been helpful in alleviating pain.  He denied recurrent 
dislocation of the shoulder.  He was currently stable and had 
been receiving treatment from private providers.  On examination, 
there was no weakness, a normal bulk and tone, no synovitis, and 
full active range of motion.  There was no crepitus or arm drop.  

Initially, the Board notes that one of the purposes of the 
examination requested by the April 2010 remand was to determine 
which of the Veteran's arms is the dominant arm.  The Veteran did 
not report for this examination, nor has he indicated whether he 
is right handed or left handed.  A review of the service 
treatment records and the post service medical evidence shows 
that the dominant side is never identified.  It is concluded, 
with examination of all the pertinent findings, that a 
determination is not needed.  Appellant does not meet the 
criteria for a higher rating whether the left shoulder is the 
major or minor extremity.

A review of the evidence shows that entitlement to an evaluation 
in excess of 20 percent for the Veteran's left shoulder 
disability is not warranted for any portion of the period on 
appeal.  In order to receive an evaluation of greater than 20 
percent for the minor arm under the provisions of 38 C.F.R. 
§ 4.71a, Code 5202, there must be evidence of a fibrous union, 
nonunion or flail shoulder.  There is no evidence to even suggest 
the presence of any of these symptoms for any portion of the 
appeal period.  The Board concludes that a higher evaluation 
cannot be assigned under this rating code.  

The rating code for limitation of motion of the arm also fails to 
provide for a higher evaluation.  The limitation of motion of the 
Veteran's minor arm must be restricted to within 25 degrees of 
the side to receive a 30 percent evaluation.  However, the range 
of motion obtained in June 2007 just prior to his surgery showed 
forward flexion past 140 degrees with pain, and discomfort with 
abduction past 100 degrees.  After the surgery, October 2007 
records state forward elevation was to 175 degrees.  The January 
2009 VA examination found that forward flexion was to 90 degrees 
and abduction was to 100 degrees, with no additional loss after 
repetitive motion due to pain, weakness, incoordination or 
fatigability.  The April 2009 treatment records indicate that 
active range of motion was full.  The Board concludes that the 
evidence does not support an evaluation of greater than 20 
percent under this rating code for either the major or minor 
extremity.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5201.  

The Board has considered entitlement to increased evaluations 
under the rating codes for ankylosis or impairment of the 
clavicle or scapula, but these rating codes are of no benefit to 
the Veteran.  There is no evidence of ankylosis and the highest 
evaluation for impairment of the clavicle or scapula is the 20 
percent already assigned.  38 C.F.R. § 4.71a, Codes 5200, 5203.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, there is no objective evidence that the Veteran's 
service connected left shoulder disability presents such an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  His complaints of limitation of 
motion, pain, and weakness are all contemplated by the rating 
criteria.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

While he reported on one examination that he was not working due 
to his shoulder, this is not deemed particularly credible with 
examination of all the evidence on file.  It seems unlikely that 
he was unable to work due to the left shoulder after the 
surgical revision, which was shown to improve the stability of 
the shoulder.  He worked successfully, missing very little time 
when he had infrequent dislocations with guarding of the arm at 
the shoulder level.  Moreover, it is noted that he has good 
motion in the shoulder along with good muscle strength.  Finally, 
an attempt to obtain a more complete picture of his overall 
impairment was frustrated by his failure to report for the most 
recent examination and failure to indicate a willingness to do 
so.  As such, his report of an inability to work due solely to 
his surgically repaired left shoulder is not found credible based 
on the objective evidence of record.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for 
the residuals of a left shoulder disability is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


